Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 04/23/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...” without reciting sufficient structure to achieve the function.  Furthermore, the term “analytics module” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”
YES
Prong C
No structure that performs the function
YES


Regarding claim 8, the limitation “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” or a term used as a substitute for “means” that is a generic placeholder coupled with functional language “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...” without reciting sufficient structure to achieve the function.  Furthermore, the term “analytics module” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”
Met
Prong A
Explicit recitation of “means” or a term used as a substitute for “means” that is a generic placeholder
YES
Prong B
Functional recitation of “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-7 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
Claims 9-14 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 8.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”. The term “analytics module” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time”. Thus, for these reasons, the phrase “analytics module” renders claim 1 indefinite.
Claim 8 recites the limitation “…an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time...”. The term “analytics module” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of “identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time”; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of “identify a carrier lifetime of said test piece 
11.	Claim 1 recites the limitation "a switch configured to disconnect a test piece from said source" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “source” in question refers to the “voltage source” disclosed earlier in the claim or if it refers to a different source. Please make the proper corrections.
12.	Claim 8 recites the limitation "a switch configured to disconnect a test piece from said source" in line 3 of claim 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “source” in question refers to the “voltage source” disclosed earlier in the claim or if it refers to a different source. Please make the proper corrections.
13.	Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
14.	Claims 9-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
15.	Appropriate correction is required.
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lacoture et al. “An open circuit voltage decay system for performing injection dependent lifetime spectroscopy” (Provided by Applicant; Hereinafter Lacoture).
Regarding claim 1, Lacoture teaches a system (Pages 1-21) comprising: 
a voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V); 
a switch configured to disconnect a test piece from said source (Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces); Page 10, lines 10-12; In series with the pn junction area low RSD-on MOSFET (switch) that is used to disconnect the pn junction quickly from the driving source page; Page 9, line 13; An electronically controlled, fast, nearly ideal switch to disconnect the DUT (device under test)); 
an assembly configured to collect a voltage versus time measurement (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)) and a current versus time measurement (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)); and 
an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time (Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time); Page 21, lines 12-13; Unique algorithms have been written to extract the effective carrier lifetime directly from the empirical data acquired). 
Regarding claim 2, Lacoture further teaches the system of claim 1 wherein said voltage source further comprises a pulsed voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V). 
Regarding claim 3, Lacoture further teaches the system of claim 1 further comprising: at least two low equivalent series resistance capacitors charged by said voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR (equivalent series resistance) capacitors that are charged from a low power voltage source of 12V). 
(Pages 11-12); and a storage device communicatively coupled to the at least one processor (Pages 11-12), the storage device storing instructions which, when executed by the at least one processor (Page 11, lines 7-8; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation.), cause the at least one processor to perform operations comprising: determining a slope of a waveform collected from said voltage versus time measurement and said current versus time measurement (Page 12, lines 3-5; to calculate the effective carrier lifetime from the OCVD decay waveform, the slope of the voltage decay during a representative linear segment must be extracted); and calculating a carrier lifetime from said slope (Page 12, lines 3-5; to calculate the effective carrier lifetime from the OCVD decay waveform, the slope of the voltage decay during a representative linear segment must be extracted). 
Regarding claim 5, Lacoture further teaches the system of claim 1 further comprising: a control configured to provide a variable sampling rate for said voltage versus time measurement (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates). 
Regarding claim 6, Lacoture further teaches the system of claim 1 wherein said current versus time measurement is applicable to current in a range from 1 milliamp to 100 amps (Page 8, lines 10-11; The system described in this work was designed specifically to perform the OCVD technique over a range of current from 1mA up to 200A). 
(Fig. 3; Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces)). 
Regarding claim 8, Lacoture teaches an analytics apparatus (Pages 1-21) comprising: 
a voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V); 
a switch configured to disconnect a test piece from said source (Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces); Page 10, lines 10-12; In series with the pn junction area low RSD-on MOSFET (switch) that is used to disconnect the pn junction quickly from the driving source page; Page 9, line 13; An electronically controlled, fast, nearly ideal switch to disconnect the DUT (device under test)); 
an assembly for measuring a voltage versus time (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)) and a current versus time (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)); and 
an analytics module configured to identify a carrier lifetime of said test piece according to said measured voltage versus time and said measured current versus time (Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time); Page 21, lines 12-13; Unique algorithms have been written to extract the effective carrier lifetime directly from the empirical data acquired). 
Regarding claim 9, Lacoture further teaches the analytics apparatus of claim 8 wherein said voltage source further comprises a pulsed voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V). 
Regarding claim 10, Lacoture further teaches the analytics apparatus of claim 8 further comprising: at least two low equivalent series resistance capacitors charged by said voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR (equivalent series resistance) capacitors that are charged from a low power voltage source of 12V). 
(Pages 11-12); and a storage device communicatively coupled to the at least one processor (Pages 11-12), the storage device storing instructions which, when executed by the at least one processor (Page 11, lines 7-8; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation.), cause the at least one processor to perform operations comprising: determining a slope of a waveform collected from said voltage versus time measurement and said current versus time measurement (Page 12, lines 3-5; to calculate the effective carrier lifetime from the OCVD decay waveform, the slope of the voltage decay during a representative linear segment must be extracted); and calculating a carrier lifetime from said slope (Page 12, lines 3-5; to calculate the effective carrier lifetime from the OCVD decay waveform, the slope of the voltage decay during a representative linear segment must be extracted). 
Regarding claim 12, Lacoture further teaches the analytics apparatus of claim 8 further comprising: a control configured to provide a variable sampling rate for said voltage versus time measurement (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates). 
Regarding claim 13, Lacoture further teaches the analytics apparatus of claim 8 wherein said current versus time measurement is applicable to current in a range from 1 milliamp to 100 amps (Page 8, lines 10-11; The system described in this work was designed specifically to perform the OCVD technique over a range of current from 1mA up to 200A). 
(Fig. 3; Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces)). 
Regarding claim 15, Lacoture teaches a method for measuring carrier lifetime (Pages 1-21) said method comprising: 
subjecting a test device to a voltage via a voltage source associated with a test system (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V);
disconnecting said test device from said voltage source (Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces); Page 10, lines 10-12; In series with the pn junction area low RSD-on MOSFET (switch) that is used to disconnect the pn junction quickly from the driving source page; Page 9, line 13; An electronically controlled, fast, nearly ideal switch to disconnect the DUT (device under test)); 
measuring a voltage as a function of time (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)); 
(Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates, a current measuring system capable of monitoring ~ 1mA to 200A; Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time)); and 
determining a carrier lifetime of said test device according to said measured voltage and said measured current (Page 11, lines 7-10; A Graphical User Interface (GUI) implemented in Visual Basic was written to send commands to the OCVD system and collect data and waveforms for display and manipulation. A user can initiate a single set voltage pulse and acquire the resultant voltage and current waveforms (over time); Page 21, lines 12-13; Unique algorithms have been written to extract the effective carrier lifetime directly from the empirical data acquired). 
Regarding claim 16, Lacoture further teaches the method of claim 15 wherein said voltage source further comprises a pulsed voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR capacitors that are charged from a low power voltage source of 12V). 
Regarding claim 17, Lacoture further teaches the method of claim 15 further comprising: charging at least two low equivalent series resistance capacitors with said voltage source (Page 10, lines 1-2; The system applies a controlled voltage pulse through a high-power (2kW) linear amplifier fed by low ESR (equivalent series resistance) capacitors that are charged from a low power voltage source of 12V). 
(Page 12, lines 3-5; to calculate the effective carrier lifetime from the OCVD decay waveform, the slope of the voltage decay during a representative linear segment must be extracted). 
Regarding claim 19, Lacoture further teaches the method of claim 15 wherein a variable sampling rate control is used to collect said voltage as a function of time (Page 9, lines 9-11; A voltage measurement system with widely variable sampling rates); and wherein a monitored current range comprises 1 milliamp to 100 amps (Page 8, lines 10-11; The system described in this work was designed specifically to perform the OCVD technique over a range of current from 1mA up to 200A). 
Regarding claim 20, Lacoture further teaches the method of claim 15 wherein said test device comprises a p-n junction device (Fig. 3; Page 6, lines 25-26; for extracting the effective lifetime from packaged pn junction devices (test pieces)). 
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meagher et al. US 2016/0246904 - System for real-time modeling of a microgrid, comprises a virtual system modeling module of an analytics server to generate predicted data for the microgrid utilizing a virtual system model of the microgrid.
Meagher et al. US 2017/0228479 - System for real-time modeling of microgrid, has server to forecast aspect of microgrid and communicate forecasted aspect of microgrid to microgrid operator and/or to macrogrid operator.
Meagher et al. US 2016/0248250 - System for model-based demand response for electrical power grid, has analytics server to update virtual system model in real time based on difference between predicted data and real-time data, and optimizes DR output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/RAUL J RIOS RUSSO/Examiner, Art Unit 2867